                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                       HAMMOND DIVISION AT LAFAYETTE

JAMES L. REYNOLDS,                        )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      No. 4:19 CV 8
                                          )
SUBARU OF INDIANA                         )
AUTOMOTIVE, et al.,                       )
                                          )
              Defendants.                 )

                                 OPINION and ORDER

       This matter is before the court on defendant Cintemp, Inc., doing business as CTI

Personnel’s (“CTI”), motion to dismiss. (DE # 23.) For the reasons that follow, CTI’s

motion will be granted in part and denied in part.

I.     BACKGROUND

       Plaintiff James Reynolds, proceeding pro se, alleges that defendants discriminated

against him on the basis of his race, gender, and disability. (DE # 4.) CTI now moves to

dismiss Reynolds’ amended complaint. (DE # 23.) CTI argues that: (1) Reynolds’

amended complaint fails to state a claim for age discrimination; (2) his claims are

untimely; and (3) he failed to exhaust his administrative remedies with respect to his

gender and age discrimination claims. This matter is fully briefed and is ripe for ruling.

II.    LEGAL STANDARD

       Defendant has moved for dismissal pursuant to Federal Rule of Civil Procedure

12(b)(6), for failure to state a claim upon which relief may be granted. A judge

reviewing a complaint pursuant to Rule 12(b)(6) must construe the allegations in the
complaint in the light most favorable to the non-moving party, accept all well-pleaded

facts as true, and draw all reasonable inferences in favor of the non-movant. United

States ex rel. Berkowitz v. Automation Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018).

       Under the liberal notice-pleading requirements of the Federal Rules of Civil

Procedure, the complaint need only contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “While the federal

pleading standard is quite forgiving, . . . the complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ray v. City

of Chicago, 629 F.3d 660, 662-63 (7th Cir. 2011); Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). A plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009).

       To meet this standard, a complaint does not need detailed factual allegations, but

it must go beyond providing “labels and conclusions” and “be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555. A complaint must give

“enough details about the subject-matter of the case to present a story that holds

together.” Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). Even if the truth of

the facts alleged appears doubtful, and recovery remote or unlikely, the court cannot

dismiss a complaint for failure to state a claim if, when the facts pleaded are taken as

true, a plaintiff has “nudged their claims across the line from conceivable to plausible.”

Twombly, 550 U.S. at 570.


                                               2
III.   DISCUSSION

       A.     Failure to State a Claim

       CTI argues that Reynolds’ amended complaint fails to state a claim for age

discrimination. (DE # 24 at 5.) Neither Reynolds’ amended complaint, nor his response

to the motion to dismiss, alleges that he was discriminated against on the basis of his

age. Furthermore, there are no facts in the amended complaint from which this court

could plausibly infer that Reynolds has stated an age discrimination claim. While

Reynolds’ original complaint check-marked the box indicating he was pursuing a claim

for age discrimination (DE # 1 at 1), he has since filed an amended complaint. “Once an

amended pleading is filed, it supersedes the prior pleading.” Duda v. Bd. of Educ. of

Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1057 (7th Cir. 1998). “‘The prior

pleading is in effect withdrawn as to all matters not restated in the amended pleading

and becomes functus officio.’” 188 LLC v. Trinity Indus., Inc., 300 F.3d 730, 736 (7th Cir.

2002) (quoting Nisbet v. Van Tuyl, 224 F.2d 66, 71 (7th Cir.1955)).

       The threshold to state a Title VII claim is low; a plaintiff need only identify the

type of discrimination that occurred, by whom, and when. Swanson, 614 F.3d at 405.

Reynolds has not met that low threshold with respect to any age discrimination claim.

Because Reynolds’ amended complaint fails to state an age discrimination claim, this

portion of CTI’s motion to dismiss will be granted.

       B.     Timeliness

       CTI next argues that Reynolds’ claim is time-barred and should be dismissed.


                                              3
Under Title VII and the Americans with Disabilities Act (“ADA”), a plaintiff must file

suit within 90 days of being notified of his right to sue by the Equal Employment

Opportunity Commission (“EEOC”). See 42 U.S.C. § 2000e-5(f)(1) (Title VII); King v. Ford

Motor Co., 872 F.3d 833, 839 (7th Cir. 2017); 42 U.S.C. § 12117(a) (ADA); Houston v. Sidley

& Austin, 185 F.3d 837, 838 (7th Cir. 1999). Claims not filed within this 90-day window

are time-barred. King, 872 F.3d at 839; Dandy v. United Parcel Serv., Inc., 388 F.3d 263, 270

(7th Cir. 2004). The limitations period begins to run “when the claimant receives the

letter, not when it was sent[.]” Prince v. Stewart, 580 F.3d 571, 574 (7th Cir. 2009)

(emphasis in original); see also DeTata v. Rollprint Packaging Prod. Inc., 632 F.3d 962, 967

(7th Cir. 2011).

       An argument that a claim is untimely is an affirmative defense. Collins v. Village

of Palatine, Ill., 875 F.3d 839, 842 (7th Cir. 2017). “Complaints need not anticipate

defenses and attempt to defeat them.” Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir.

2012). For dismissal based on an affirmative defense at the pleading stage, it is

incumbent on the defendant to show that it has “an airtight defense” on the face of the

complaint. See id. A complaint may be dismissed for failure to state a claim if the claim

is “indisputably time-barred.” Rosado v. Gonzalez, 832 F.3d 714, 716 (7th Cir. 2016).

       CTI has not established that Reynolds’ complaint is indisputably time-barred. As

a preliminary matter, CTI attached the EEOC’s right-to-sue letter as an exhibit to its

motion. (DE # 24-1.) The right-to-sue letter is a document outside the pleadings.

Documents attached to a motion to dismiss are considered part of the pleadings if they


                                              4
are referred to in the plaintiff’s complaint and are central to his claims. See Mueller v.

Apple Leisure Corp., 880 F.3d 890, 895 (7th Cir. 2018); Fed. R. Civ. P. 10(c). The right-to-

sue letter in this case fits neither description. While this court could consider the letter,

and convert defendant’s motion to a motion for summary judgment, see Fed. R. Civ. P.

12(d), the court declines to do so.

       Consideration of the right-to-sue letter would make no difference in the outcome

of CTI’s motion. The letter merely indicates when it was sent; however, the relevant

information is when Reynolds received the letter. Reynolds does not state, in either his

amended complaint or his response brief, when he received the right-to-sue letter. Thus,

Reynolds has not pleaded himself out of court with respect to the statute of limitations.

See Fuentes v. Studio Movie Grill, No. 18-CV-3706, 2019 WL 1897066, at *3–4 (N.D. Ill.

Apr. 29, 2019).

       CTI argues that there “is a reasonable inference” that Reynolds received the

right-to-sue letter shortly after it was sent. (DE # 24 at 3.) Yet, it is CTI’s burden to

establish that Reynolds’ complaint is “indisputably time-barred.” And, as CTI readily

admits in its brief, on a motion to dismiss this court must draw all reasonable inferences

in Reynolds’ favor. See also Sloan v. Am. Brain Tumor Ass’n, 901 F.3d 891, 893 (7th Cir.

2018). If CTI has, or later discovers, evidence that Reynolds received the right-to-sue

letter more than 90 days before this case was filed, it is free to present that evidence and

re-raise this issue.




                                               5
       C.     Exhaustion

       CTI’s final argument is that Reynolds’ claim for gender discrimination is beyond

the scope of his EEOC complaint, and should be dismissed for failure to exhaust. In

general, a plaintiff can only bring claims under Title VII that he has included in the

charge he filed with the EEOC. Cervantes v. Ardagh Grp., 914 F.3d 560, 564 (7th Cir.

2019). “This limitation serves two purposes. It affords the employer some notice of the

conduct underlying the employee’s allegation. It also affords the agency and the

employer an opportunity to attempt conciliation without resort to the courts.” Id.

(internal citation and quotation marks omitted).

       “‘A plaintiff may pursue a claim not explicitly included in an EEOC complaint

only if her allegations fall within the scope of the earlier charges contained in the EEOC

complaint.’” Ezell v. Potter, 400 F.3d 1041, 1046 (7th Cir. 2005) (quoting Cheek v. Peabody

Coal Co., 97 F.3d 200, 202 (7th Cir.1996)). To determine whether a federal claim falls

within the scope of the EEOC charge, courts must determine “whether the allegations

are like or reasonably related to those contained in the EEOC complaint. If they are,

then we ask whether the current claim reasonably could have developed from the

EEOC’s investigation of the charges before it.” Id. “Claims are reasonably related if

there is a factual relationship between them. At a minimum, this means that the EEOC

charge and the complaint must describe the same conduct and implicate the same

individuals.” Id. (internal citation omitted). The relevant inquiry is “what EEOC

investigation could reasonably be expected to grow from the original complaint.” Ajayi


                                             6
v. Aramark Bus. Servs., Inc., 336 F.3d 520, 527 (7th Cir. 2003) (internal citation and

quotation marks omitted).

          “Courts review the scope of an EEOC charge liberally.” Huri v. Office of the Chief

Judge of the Circuit Court of Cook Cty., 804 F.3d 826, 831 (7th Cir. 2015). Courts should not

punish technical defects like a failure to check a particular box on an EEOC form; rather,

courts must view the charge as a whole and decide whether it contains facts that would

alert the EEOC to the possibility of a particular theory of discrimination. Ajayi, 336 F.3d

at 528.

          Reynolds’ EEOC charge against CTI states:1

          I was employed by CTI Staffing and was assigned to Subaru of Indiana
          Plant. I started working at the plant on April 11, 2016 and I was assigned
          to the Trim Section. On June 2, 2016 to June 15, 2016 I was granted time off
          to seek medical attention for my disability. When I was cleared by my
          doctor to return to work, I had to wait three weeks before the company
          would find a position to accommodate my restrictions. When I finally
          returned, I was sent to the Engine Section. There was a list of jobs in the
          Engine Section that I was supposed to observe being performed and then
          let the company know if I could perform any of them. This was never
          done and I was never given an option as to what I could or could not do. I
          complained to my Group Lead (Randy Fletcher) about the treatment and
          that I believed I was being discriminated against based on my race and
          disability, but nothing was done. On December 19, 2016, I was terminated
          for something a white worker would have never been written up for. I
          believe I was discriminated against based on my race and disability which
          are violations of Title VII of the Civil Rights Act of 1964 as amended and
          the Americans with Disabilities Act as amended.


          1
         This court may consider Reynolds’ EEOC charge against CTI because it was
attached as an exhibit to Reynolds’ response to CTI’s motion to dismiss. “[A] plaintiff
may ‘supplement’ the complaint with ‘extra assertions’ in a memorandum opposing a
motion to dismiss.” Knox v. Curtis, 771 F. App’x 656, n. 2 (7th Cir. 2019). See also Fed. R.
Civ. P. 10(c).

                                               7
(DE # 39 at 5.)

       Here, Reynolds’ EEOC charge contained no facts that would reasonably alert the

EEOC (or CTI) to the possibility of gender discrimination. In similar cases, where the

plaintiff identifies one type of discrimination in his EEOC charge, and later adds an

additional theory of discrimination in his lawsuit, and there is nothing from the EEOC

charge that could have alerted the EEOC to the existence of the additional claim of

discrimination, the Seventh Circuit has held that the additional theory of discrimination

was not like, or reasonably related to, the EEOC charge. See e.g. Johnson v. Beach Park

Sch. Dist., 638 F. App’x 501, 502 (7th Cir. 2016) (“Johnson failed to exhaust her

administrative remedies for her age discrimination claim. Nothing in her EEOC charges

[alleging race and disability discrimination]. . . even hints at age discrimination.”); Ajayi,

336 F.3d at 528 (plaintiff’s age discrimination claim was outside the scope of her EEOC

charge where she alleged three instances of national origin discrimination, but did not

mention age); see also Bergholz v. John Marshall Law Sch., No. 18 C 3, 2018 WL 5622052, at

*3 (N.D. Ill. Oct. 30, 2018) (plaintiff’s age discrimination and retaliation claims were

outside the scope of his EEOC charge alleging sex discrimination); Vasquez v. Caterpillar

Logistics, Inc., No. 1:15-CV-398-TLS, 2017 WL 4773081, at *10 (N.D. Ind. Oct. 20, 2017),

aff’d, 742 F. App’x 141 (7th Cir. 2018) (plaintiff’s sex discrimination claim was outside

the scope of his EEOC charge alleging race, color, and age discrimination); Brown v.

Salvation Army, Ray & Joan Kroc Corps Cmty. Ctr., No. 3:12-CV-577, 2013 WL 12410873, at

*2 (N.D. Ind. July 30, 2013) (plaintiff’s age discrimination claim was outside the scope of


                                              8
his EEOC charge alleging race and gender discrimination); Blakely v. Big Lots Stores, Inc.,

833 F. Supp. 2d 1042, 1050 (N.D. Ind. 2011) (plaintiffs’ age discrimination claims were

outside the scope of their EEOC charges alleging race discrimination).

         To allow Reynolds to proceed with his gender discrimination claim would

“thwart the basic purpose of requiring a charge, which is to give the employer some

warning of the [complained-of] conduct and afford the EEOC and the employer an

opportunity to settle the dispute through conference, conciliation, and persuasion.”

Ajayi, 336 F.3d at 528 (internal citation and quotation marks omitted). Therefore, this

court will grant CTI’s motion to dismiss Reynolds’ gender discrimination claim.

IV.      CONCLUSION

         For the foregoing reasons, the court GRANTS IN PART and DENIES IN PART

defendant CTI’s motion to dismiss (DE # 23), on the terms set forth in this opinion and

order.

                                          SO ORDERED.

         Date: March 10, 2020

                                          s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT




                                             9
